Exhibit 10.5







“Summary Sheet” of Employment Agreement

with Adrian Goldfarb.  




Adrian Goldfarb serves as the Chief Financial Officer under a Consulting
Agreement with WSR Consulting, Inc. (“WSR”).  Mr. Goldfarb is the president and
50% shareholder of WSR.  On July 3, 2008, the Board of Directors approved an
amendment to the Consulting Agreement, paying WSR a monthly fee of $19,500.
 Additionally, WSR was granted 650,000 non-qualified stock options and cash
settled SARs in tandem, exercisable at $0.45 per share over a five-year period.
 The SARs are only exercisable if the Company does not have sufficient
authorized capital to permit all outstanding options and warrants to be
exercised.   All of the options and SARs vest in equal increments each June 30
and December 31, subject to the Consulting Agreement remaining in effect on each
applicable vesting date.  Additionally, one-half are subject to further vesting
based upon Ecosphere achieving a significant milestone.  



